Exhibit 10.35

AMENDMENT NO. 1 TO THE

REVOLVING CREDIT AGREEMENT

AND LIMITED WAIVER

Dated as of February 6, 2008

AMENDMENT NO. 1 TO THE REVOLVING CREDIT AGREEMENT AND LIMITED WAIVER (this
“Amendment”) among Digital Realty Trust, L.P. (the “Borrower”); Citicorp North
America, Inc. (“CNAI”), as administrative agent (the “Administrative Agent”),
the financial institutions party to the Credit Agreement referred to below
(collectively, the “Lender Parties”), KeyBank National Association (“KeyBank”),
as syndication agent (the “Syndication Agent”), and Citigroup Global Markets
Inc. and KeyBanc Capital Markets (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Borrower party thereto, the Lenders from time to time party
thereto, the other Lender Parties, the Administrative Agent and the Syndication
Agent have entered into a Revolving Credit Agreement dated as of August 31, 2007
(the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower, the Administrative Agent and the Required Lenders have agreed
to amend the Credit Agreement and the Administrative Agent and the Required
Lenders have agreed to issue a limited waiver under the Credit Agreement, each
on the terms and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, upon the
occurrence of the Amendment Effective Date (as defined in Section 5 below),
hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding thereto the
following new definitions in their appropriate alphabetical order:

“Decreasing Facility” has the meaning specified in Section 2.19(a).

“Increased Commitment Amount” has the meaning specified in Section 2.19(b).

“Increasing Facility” has the meaning specified in Section 2.19(a).

“Increasing Reallocation Lender” has the meaning specified in Section 2.19(b).

“Purchasing Lenders” has the meaning specified in Section 2.19(d).

“Reallocation” has the meaning specified in Section 2.19(a).

“Reallocation Commitment Date” has the meaning specified in Section 2.19(b).

“Reallocation Date” has the meaning specified in Section 2.19(a).

“Reallocation Notice” has the meaning specified in Section 2.19(a).



--------------------------------------------------------------------------------

“Selling Lenders” has the meaning specified in Section 2.19(d).

“Total Reallocation Amount” has the meaning specified in Section 2.19(a).

(b) The definition of “Lenders” set forth in Section 1.01 of the Credit
Agreement is hereby amended by adding thereto immediately after the words
“Section 2.18” the following: “or 2.19”.

(c) The definition of “Multicurrency Letter of Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the last
clause thereof and substituting the following therefor: “as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.19.”

(d) The definition of “Multicurrency Revolving Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the last
clause thereof and substituting the following therefor: “as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.18 or 2.19.”

(e) The definition of “U.S. Dollar Letter of Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the last
clause thereof and substituting the following therefor: “as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.19.”

(f) The definition of “US Dollar Revolving Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting the last
clause thereof and substituting the following therefor: “as such amount may be
reduced at or prior to such time pursuant to Section 2.05 or 2.19 or increased
pursuant to Section 2.18 or 2.19.”

(g) Section 2.01(a)(ii) of the Credit Agreement is hereby amended by deleting
clause (C) thereof and substituting therefor the following:

“(C) the Equivalent in Dollars of the portion of the Facility Exposure
denominated in Committed Foreign Currencies shall not at any time exceed the
percentage of the aggregate Commitments obtained by dividing (1) the
Multicurrency Revolving Credit Commitments by (2) the sum of the Multicurrency
Revolving Credit Commitments and the U.S. Dollar Revolving Credit Commitments.”

(h) Section 2.06(b)(i) of the Credit Agreement is hereby deleted in its entirety
and the following is hereby substituted therefor:

“(i) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Swing Line Advances and the Letter of Credit Advances and deposit an amount
in the L/C Cash Collateral Account in an amount equal to (A) the amount by which
the Facility Exposure attributable to any Facility exceeds the aggregate
Commitments then allocable to such Facility on such Business Day, (B) after
taking into account any payments made pursuant to clause (A), the amount by
which Unsecured Debt exceeds 70% of the Total Unencumbered Asset Value on such
Business Day, (C) after taking into account any payments made pursuant to the
foregoing clauses (A) and (B), an amount denominated in Swiss Francs or Canadian
Dollars to the extent the portion of the Facility Exposure denominated in such
currencies exceeds the limitation thereon set forth in Section 2.01(a)(ii)(B),
and (D) after taking into account any payments made pursuant to the

 

2



--------------------------------------------------------------------------------

foregoing clauses (A), (B) and (C), amounts denominated in Committed Foreign
Currencies to the extent the portion of the Facility Exposure denominated in
such currencies exceeds the limitation thereon set forth in
Section 2.01(a)(ii)(C), provided that any deposit in the L/C Cash Collateral
Account made pursuant to this Section 2.06(b)(i) shall only be required to be
maintained so long as the applicable circumstances giving rise to the
requirement to make such deposit shall continue to exist or would again exist in
the absence of such deposit.”

(i) Section 2.11 of the Credit Agreement is hereby amended by adding to the 22
nd line thereof immediately after the words “Commitment Increase pursuant to
Section 2.18” the following: “or Reallocation pursuant to Section 2.19”.

(j) Section 2.18(a)(iii) of the Credit Agreement is hereby deleted and the
following is hereby substituted therefor:

“(iii) the Borrower’s notice to the Administrative Agent shall indicate the
proposed allocation of each such Commitment Increase between the U.S. Dollar
Revolving Credit Commitments (the “U.S. Dollar Commitment Increase”) and the
Multicurrency Revolving Credit Commitments (the “Multicurrency Commitment
Increase”).”

(k) A new Section 2.19 is hereby added to the Credit Agreement immediately
following Section 2.18(g) thereof:

“SECTION 2.19. Reallocation of Commitments. (a) Without limitation of the
Borrower’s rights under Section 2.18, the Borrower may, at any time (but not
more often than once in any fiscal quarter), upon not less than seven calendar
days’ prior written notice to the Administrative Agent (the “Reallocation
Notice”), reallocate the aggregate amount of Revolving Credit Commitments
between the U.S. Dollar Revolving Credit Facility and the Multicurrency
Revolving Credit Facility (a “Reallocation”) by not less than U.S. $5,000,000 to
be effective as of a date (each a “Reallocation Date”) that is at least 90 days
prior to the scheduled Termination Date then in effect; provided, however, that
(i) in no event shall any Reallocation cause (A) the U.S. Dollar Revolving
Credit Commitments to be less than the lesser of (1) $100,000,000.00 or (2) the
aggregate amount of U.S. Dollar Revolving Credit Commitments then outstanding
(after accounting for any adjustments thereto pursuant to Section 2.05) or
(B) the Multicurrency Revolving Credit Commitments to be less than the lesser of
(1) $100,000,000.00 or (2) the aggregate amount of Multicurrency Revolving
Credit Commitments then outstanding (after accounting for any adjustments
thereto pursuant to Section 2.05), (ii) on the Reallocation Date the following
statements shall be true and the Administrative Agent shall have received for
the account of each Lender Party a certificate signed by a duly authorized
officer of the Borrower, dated the Reallocation Date, stating that (x) the
representations and warranties contained in Section 4.01 are correct in all
material respects as though made on and as of the Reallocation Date (except to
the extent that such representations and warranties relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date)) and (y) no Default or Event of Default
has occurred and is continuing or would result from such Reallocation,
(iii) immediately after giving effect to such Reallocation, in no event shall
(A) the aggregate principal amount of the U.S. Dollar Revolving Credit Advances
outstanding at such time plus the Available Amount of all outstanding
U.S. Dollar Letters of Credit at such time exceed the U.S. Dollar Revolving
Credit Commitments at such time or (B) the aggregate principal amount of the
Multicurrency Revolving Credit

 

3



--------------------------------------------------------------------------------

Advances (expressed in Dollars and including the Equivalent in Dollars at such
time of any amounts denominated in a Committed Foreign Currency) plus the
Available Amount of all outstanding Multicurrency Letters of Credit (expressed
in Dollars and including the Equivalent in Dollars at such time of any amounts
denominated in a Committed Foreign Currency) at such time exceed the
Multicurrency Revolving Credit Commitments at such time. The Reallocation Notice
shall (x) specify (1) the proposed aggregate amount of such Reallocation (the
“Total Reallocation Amount”), (2) the Facility being increased (the “Increasing
Facility”), (3) the Facility being decreased (the “Decreasing Facility”), and
(4) the proposed Reallocation Date and (y) contain a certification signed by a
Responsible Officer of the Borrower stating that all of the requirements set
forth in this Section 2.19(a) have been satisfied or, as of the Reallocation
Date, will be satisfied.

(b) Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each Issuing Bank and
each Lender and notify each Lender of its proposed proportionate share of
(i) the Decreasing Facility, (ii) the Increasing Facility, and (iii) the Total
Reallocation Amount. Such determinations shall be made by the Administrative
Agent for each Lender within each Facility based on the ratio of the Commitment
of such Lender in respect of such Facility to the total Commitments of all
Lenders in respect of such Facility, and (iv) the date by which Lenders with
increasing Commitments, if any, resulting from such Reallocation must commit in
writing to the increase in their respective Commitments (the “Reallocation
Commitment Date”). Each Lender that is willing to participate in such Commitment
increase resulting from the Reallocation (each, an “Increasing Reallocation
Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Reallocation Commitment Date of the
amount by which it is willing to increase its applicable Commitment (an
“Increased Commitment Amount”). If any Lender in the Increasing Facility shall
fail to provide such notice or shall decline, in whole or in part, to commit to
its allocable share of the Commitment increase, then the Administrative Agent
shall promptly offer such share to other Increasing Reallocation Lenders on a
pro rata basis. Each Issuing Bank shall confirm in writing its approval of the
Reallocation.

(c) Promptly following the Reallocation Commitment Date, the Administrative
Agent shall notify the Borrower of any shortfall in the Commitments allocable to
the Increasing Facility. In the event of any such shortfall, the provisions of
Sections 2.18(c) and 2.18(d) shall apply, mutatis mutandis.

(d) On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating Commitments from the Decreasing Facility to the Increasing
Facility on a dollar-for-dollar basis, and (ii) to the extent Advances then
outstanding and owed to any U.S. Dollar Revolving Lender or any Multicurrency
Revolving Lender immediately prior to the effectiveness of the Reallocation
shall be less than such Lender’s U.S. Dollar Revolving Credit Pro Rata Share or
Multicurrency Revolving Credit Pro Rata Share (calculated immediately following
the effectiveness of such Reallocation) of all Advances then outstanding that
are owed to U.S. Dollar Revolving Lenders or to Multicurrency Revolving Lenders
(collectively, including any applicable Assuming Lender, the “Purchasing
Lenders”), in each case as applicable, then such Purchasing Lenders, without
executing an Assignment and Acceptance, shall be deemed to have purchased an
assignment of a pro rata portion of the Advances then outstanding and owed to
each Lender that is not a Purchasing Lender (collectively, the “Selling
Lenders”), in an amount sufficient such that following the effectiveness of all
such assignments (x) the Advances outstanding and owed to each U.S. Dollar
Revolving

 

4



--------------------------------------------------------------------------------

Lender shall equal such Lender’s U.S. Dollar Revolving Credit Pro Rata Share
(calculated immediately following the effectiveness of the Reallocation) of all
Advances then outstanding in respect of the U.S. Dollar Revolving Credit
Facility and (y) the Advances outstanding and owed to each Multicurrency
Revolving Lender shall equal such Lender’s Multicurrency Revolving Credit Pro
Rata Share (calculated immediately following the effectiveness of the
Reallocation) of all Advances then outstanding in respect of the Multicurrency
Revolving Credit Facility. The Administrative Agent shall calculate the net
amount to be paid by each Purchasing Lender and received by each Selling Lender
in connection with the assignments effected hereunder on the Reallocation Date.
Each Purchasing Lender shall make the amount of its required payment available
to the Administrative Agent, in same day funds, at the office of the
Administrative Agent not later than 12:00 P.M. (New York time) on the
Reallocation Date. The Administrative Agent shall distribute on the Reallocation
Date the proceeds of such amount to each of the Selling Lenders entitled to
receive such payments at its Applicable Lending Office.

(e) On the Reallocation Date, the Letter of Credit Commitments shall, subject to
the provisions of this Section 2.19(e), be reallocated between the U.S. Dollar
Letter of Credit Facility and the Multicurrency Letter of Credit Facility in a
manner proportionate to the Reallocation of Revolving Credit Commitments from
the Decreasing Facility to the Increasing Facility. Upon the effectiveness of
such reallocation, (i) the U.S. Dollar Letter of Credit Commitment shall be an
amount equal to the aggregate amount of the Letter of Credit Commitments
multiplied by the quotient obtained by dividing the U.S. Dollar Revolving Credit
Commitments (as in effect immediately following the Reallocation) by the
aggregate Revolving Credit Commitments, and (ii) the Multicurrency Letter of
Credit Commitment shall be an amount equal to the aggregate amount of the Letter
of Credit Commitments less the amount of the U.S. Dollar Letter of Credit
Commitment established pursuant to the preceding clause (i); provided, however,
that such reallocation of the Letter of Credit Commitments shall be made only to
the extent that following the effectiveness thereof (x) the sum of all Letter of
Credit Advances then outstanding in respect of U.S. Dollar Letters of Credit
plus the Available Amount of all U.S. Dollar Letters of Credit shall not exceed
the U.S. Dollar Letter of Credit Commitment, and (y) the sum of all Letter of
Credit Advances then outstanding in respect of Multicurrency Letters of Credit
plus the Available Amount of all Multicurrency Letters of Credit shall not
exceed the Multicurrency Letter of Credit Commitment.

(f) On the Reallocation Date, the Borrower shall execute and deliver a
replacement Note payable to the order of each Lender requesting the same in a
principal amount equal to such Lender’s respective Revolving Credit Commitment
immediately following the effectiveness of the Reallocation. Each Lender
receiving a replacement Note shall promptly return to the Borrower any
previously issued Note for which such replacement Note was delivered in
exchange.

(g) On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrower, on or before 1:00 P.M. (New York City time), by telecopier,
telex or other electronic mail communication, of the occurrence of the
Reallocation to be effected on such Reallocation Date and shall promptly
distribute to the Lenders and the Borrower a copy of Schedule I hereto revised
to reflect such Reallocation. The Administrative Agent shall record in the
Register the relevant information with respect to each Lender on such
Reallocation Date in accordance with Section 9.07.”

 

5



--------------------------------------------------------------------------------

(l) Section 5.02(h) of the Credit Agreement is hereby deleted and the following
is hereby substituted therefor:

“(h) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (i) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section, (ii) any
amendment to any such constitutive document that would designate such Loan Party
as a “special purpose entity” or otherwise confirm such Loan Party’s status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section, (iii) any amendment to any such constitutive document effected solely
for the purpose of designating (or otherwise establishing the terms of),
issuing, or authorizing for issuance Preferred Interests in the Parent Guarantor
that do not comprise Debt and are not otherwise prohibited under the other
provisions of this Agreement shall be deemed “not material” for purposes of this
Section, and (iv) any amendment to any such constitutive document effected
solely for the purpose of issuing or otherwise establishing the terms of
Preferred Interests of the Borrower in connection with a contemporaneous
issuance of Preferred Interests of the Parent Guarantor of the type described in
the foregoing clause (iii) and in accordance with Section 4.3 of the Seventh
Amended and Restated Agreement of Limited Partnership of the Borrower dated as
of February 4, 2008 (or any substantially similar provisions in any subsequent
amendment thereof), which Preferred Interests of the Borrower do not comprise
Debt and are not otherwise prohibited under the other provisions of this
Agreement, shall be deemed “not material” for purposes of this Section.”

(m) Section 8.02 of the Credit Agreement is hereby amended by adding to clause
(a) thereof immediately after the words “Section 2.18” the following: “or 2.19”.

(n) Section 9.01(a) of the Credit Agreement is hereby amended (i) by adding to
clause (iv) thereof immediately after the words “Section 2.18” the following:
“and Section 2.19” and (ii) by adding to clause (v) thereof immediately after
the words “the Notes” the following: “(except to the extent of any reduction
resulting from a Reallocation effected pursuant to Section 2.19)”.

(o) Section 9.04(c) of the Credit Agreement is hereby amended by deleting the
text “2.10(d) or 2.18(e)” in the third and fourth lines thereof and replacing
such text with “2.10(d), 2.18(e), 2.18(f) or 2.19(d)”.

(p) Schedule I to the Credit Agreement is hereby amended and replaced in its
entirety with Annex A attached hereto.

SECTION 2. Limited Waiver. (a) The Administrative Agent and the Lenders hereby
waive, upon the occurrence of the Waiver Effective Date (as defined in Section 5
below), (i) compliance by the Borrower and the Parent Guarantor with the
provisions of Section 5.02(h) of the Credit Agreement solely to the extent
necessary to permit the Borrower and the Parent Guarantor to amend their
respective constitutive documents pursuant to documentation substantially in the
form attached hereto as Exhibit A and (ii) any Default or Event of Default that
may occur under the Credit Agreement as a result of such non-compliance ((i) and
(ii), collectively, the “Limited Waiver”).

(b) The Limited Waiver shall be limited precisely as written, and nothing in
this Amendment shall be deemed to (x) constitute (i) a waiver of any other
Default or Event of Default or (ii) a waiver or amendment of any other term,
provision or condition of the Credit

 

6



--------------------------------------------------------------------------------

Agreement, any of the other Loan Documents or any other instrument or agreement
referred to therein, or (y) prejudice any right or remedy that the
Administrative Agent or any Lender Party may now have or may have in the future
under or in connection with the Credit Agreement, the other Loan Documents or
any other instrument or agreement referred to in any of them or in equity or at
law.

SECTION 3. Reallocation of Commitments. (a) On the Amendment Effective Date,
(i) a reallocation of Revolving Credit Commitments shall be effected by
reallocating $125,000,000.00 of Commitments from the U.S. Dollar Revolving
Credit Facility to the Multicurrency Revolving Credit Facility (the “Current
Reallocation”), (ii) the Current Reallocation shall result in each Lender
holding the respective Commitment or Commitments designated for such Lender on
Annex A attached hereto, (iii) to the extent Advances then outstanding and owed
to any U.S. Dollar Revolving Lender or any Multicurrency Revolving Lender
immediately prior to the effectiveness of the Reallocation shall be less than
such Lender’s U.S. Dollar Revolving Credit Pro Rata Share or Multicurrency
Revolving Credit Pro Rata Share (calculated immediately following the
effectiveness of the Current Reallocation) of all Advances then outstanding that
are owed to U.S. Dollar Revolving Lenders or to Multicurrency Revolving Lenders
(collectively, including any applicable Assuming Lender, the “Purchasing
Lenders”), in each case as applicable, then such Purchasing Lenders, without
executing an Assignment and Acceptance, shall be deemed to have purchased an
assignment of a pro rata portion of the Advances then outstanding and owed to
each Lender that is not a Purchasing Lender (collectively, the “Selling
Lenders”), in an amount sufficient such that following the effectiveness of all
such assignments (x) the Advances outstanding and owed to each U.S. Dollar
Revolving Lender shall equal such Lender’s U.S. Dollar Revolving Credit Pro Rata
Share (calculated immediately following the effectiveness of the Current
Reallocation) of all Advances then outstanding in respect of the U.S. Dollar
Revolving Credit Facility and (y) the Advances outstanding and owed to each
Multicurrency Revolving Lender shall equal such Lender’s Multicurrency Revolving
Credit Pro Rata Share (calculated immediately following the effectiveness of the
Current Reallocation) of all Advances then outstanding in respect of the
Multicurrency Revolving Credit Facility. The Administrative Agent shall
calculate the net amount to be paid by each Purchasing Lender and received by
each Selling Lender in connection with the assignments effected hereunder on the
Amendment Effective Date. Each Purchasing Lender shall make the amount of its
required payment available to the Administrative Agent, in same day funds, at
the office of the Administrative Agent not later than 12:00 P.M. (New York time)
on the Amendment Effective Date. The Administrative Agent shall distribute on
the Amendment Effective Date the proceeds of such amount to each of the Selling
Lenders entitled to receive such payments at its Applicable Lending Office.

(b) On the Amendment Effective Date a reallocation of the Letter of Credit
Commitments shall be effected by reallocating $19,230,769 from the U.S. Dollar
Letter of Credit Commitment to the Multicurrency Letter of Credit Commitment,
consistent with Annex A attached hereto.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Amendment Effective Date and
the Waiver Effective Date, in each case after giving effect to Section 2 hereof
and before and after giving effect to each other provision of this Amendment
(including, without limitation, the representation and warranty set forth in
Section 4.01(g) of the Credit Agreement, as amended by this Amendment), as
though made on and as of such date (except for any such representation and
warranty that, by its terms, refers to an earlier date, in which case as of such
earlier date). The Borrower and the Parent Guarantor hereby represent and
warrant that the Preferred Interests issued by each of the Borrower and the
Guarantor on or about the date hereof pursuant to the amended constitutive
documents set forth in Exhibit A attached hereto do not comprise Debt and are
not prohibited under any provision of the Credit Agreement (exclusive of
Section 5.02(h) thereof, as to which the Limited Waiver herein applies).

 

7



--------------------------------------------------------------------------------

SECTION 5. Conditions of Effectiveness. (a) Sections 2, 4, 5, 6, 7, 8 and 9 of
this Amendment (but no other portions hereof) shall become effective as of the
date first above written (the “Waiver Effective Date”) upon satisfaction of each
of the following conditions precedent:

(i) The Administrative Agent shall have received (A) counterparts of this
Amendment executed by the Borrower and each Lender the consent of which is
required for effectiveness of the Limited Waiver pursuant to Section 9.01 of the
Credit Agreement or, as to any of such Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Amendment, and (B) the
consent attached hereto (the “Consent”) executed by each of the Guarantors.

(ii) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Waiver Effective
Date, after giving effect to Section 2 hereof, as though made on and as of such
date (except for any such representation and warranty that, by its terms, refers
to a specific date other than the Waiver Effective Date, in which case as of
such specific date).

(iii) After giving effect to Section 2 hereof, no event shall have occurred and
be continuing that constitutes a Default or Event of Default.

(b) All remaining provisions of this Amendment shall become effective as of such
date as the Administrative Agent shall designate in writing to the Lenders as
the effective date of the Current Reallocation (the “Amendment Effective Date”)
upon satisfaction of each of the following conditions precedent:

(i) The conditions to effectiveness of the Waiver Effective Date set forth in
Section 5(a) shall have been satisfied.

(ii) The Administrative Agent shall have received counterparts of this Amendment
executed by each Lender and each Issuing Bank the consent of which is required
for effectiveness of the amendments set forth in Section 1 hereof pursuant to
Section 9.01 of the Credit Agreement.

(iii) The Administrative Agent shall have received a replacement Note payable to
the order of each Lender requesting the same in a principal amount equal to such
Lender’s respective Revolving Credit Commitment as of the Amendment Effective
Date.

(iv) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Amendment Effective
Date, after giving effect to Section 2 hereof and before and after giving effect
to each other provision of this Amendment, as though made on and as of such date
(except for any such representation and warranty that, by its terms, refers to a
specific date other than the Amendment Effective Date, in which case as of such
specific date).

(v) After giving effect to Section 2 hereof, no event shall have occurred and be
continuing, or shall result from the effectiveness of this Amendment, that
constitutes a Default or Event of Default.

(vi) All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

 

8



--------------------------------------------------------------------------------

(c) The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.

SECTION 6. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

SECTION 7. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

 

DIGITAL REALTY TRUST, L.P. By:   DIGITAL REALTY TRUST, INC.,   its sole general
partner

 

  By   /s/ Michael F. Foust    

Name: Michael F. Foust

Title: Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE BANK, ISSUING BANK AND INITIAL LENDER:

 

CITICORP NORTH AMERICA, INC.

 

By   /s/ Ricardo James  

Name: Ricardo James

Title: Director

 

Signature Page



--------------------------------------------------------------------------------

INITIAL ISSUING BANK:

 

CITIBANK, N.A.

 

By   /s/ Ricardo James  

Name: Ricardo James

Title: Director

 

Signature Page



--------------------------------------------------------------------------------

INITIAL LENDERS:

 

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

 

By   /s/ John C. Rowland  

Name: John C. Rowland

Title: Vice President

 

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

 

By   /s/ Allison M. Gauthier  

Name: Allison M. Gauthier

Title: Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By   /s/ Jane E. McGrath  

Name: Jane E. McGrath

Title: Vice President

 

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, NEW YORK BRANCH, as a Lender

 

By   /s/ Dan LePage  

Name: Dan LePage

Title: Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

 

By   /s/ Mikhail Faybusovich  

Name: Mikhail Faybusovich

Title: Vice President

By   /s/ Laurence Lapeyre  

Name: Laurence Lapeyre

Title: Associate

 

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

 

By   /s/ David B. Julie  

Name: David B. Julie

Title: Associate Director

By   /s/ Mary E. Evans  

Name: Mary E. Evans

Title: Associate Director

 

Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

 

By   /s/ William McGinty  

Name: William McGinty

Title: Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender

 

By   /s/ T. Gregory Donohue  

Name: T. Gregory Donohue

Title: Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, plc,

as a Lender

By   /s/ Michael Doyle   Name:   Michael Doyle   Title:   Senior Vice President
By   /s/ Sharon Geehan   Name:   Sharon Geehan   Title:   Assistant Manager

 

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Lender

By   /s/ Thomas G. Scott   Name:   Thomas G. Scott   Title:   Senior Vice
President

 

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Lender

By   /s/ Elaine Khalil   Name:   Elaine Khalil   Title:   Managing Director

 

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By   /s/ James Graycheck   Name:   James Greycheck   Title:   Vice President

 

Signature Page



--------------------------------------------------------------------------------

CONSENT

Dated as of February 6, 2008

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended or
otherwise affected by such Amendment.

 

GUARANTORS: DIGITAL REALTY TRUST, INC. By   /s/ Michael F. Foust   Name: Michael
F. Foust   Title: Chief Executive Officer DIGITAL SERVICES, INC. By   /s/
Michael F. Foust   Name: Michael F. Foust   Title: Chief Executive Officer
GLOBAL ASML, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL INNOVATION SUNSHINE

HOLDINGS LLC

By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer

GLOBAL GOLD CAMP, LLC

  By:  

GLOBAL GOLD CAMP HOLDING

COMPANY, LLC, its member and manager

    By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

        By   /s/ Michael F. Foust           Name:   Michael F. Foust          
Title:   Chief Executive Officer GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL 833 CHESTNUT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer DIGITAL PRINTER SQUARE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:   Michael F. Foust       Title:  
Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL KATO HG, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust       Name:     Michael F. Foust       Title:    
Chief Executive Officer DIGITAL GREENSPOINT, L.P. By:  

DRT GREENSPOINT, LLC,

its general partner and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

      By   /s/ Michael F. Foust       Name:     Michael F. Foust       Title:  
  Chief Executive Officer DRT GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ Michael F. Foust     Name:  

Michael F. Foust

    Title:  

Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL GREENSPOINT, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL 113 N. MYERS, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL 125 N. MYERS, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL TORONTO BUSINESS TRUST By   /s/ Michael F. Foust   Name: Michael F.
Foust   Title: Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL AQUILA, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and manager  
By:   DIGITAL REALTY TRUST, INC.,     its sole general partner     By   /s/
Michael F. Foust       Name: Michael F. Foust       Title: Chief Executive
Officer

 

DIGITAL CENTREPORT, L.P. By:   DRT CENTREPORT, LLC,   its general partner and
manager   By:   GLOBAL STANFORD PLACE II, LLC,     its member and manager    
By:   DIGITAL REALTY TRUST, L.P.,       its member and manager       By:  
DIGITAL REALTY TRUST, INC.,         its sole general partner

 

        By   /s/Michael F. Foust           Name: Michael F. Foust          
Title: Chief Executive Officer

 

DIGITAL PHOENIX VAN BUREN, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member
and manager   By:   DIGITAL REALTY TRUST, INC.,     its sole general partner    
By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL WINTER, LLC By:   GLOBAL STANFORD PLACE II, LLC,   its member and
manager   By:   DIGITAL REALTY TRUST, L.P.,     its member and manager     By:  
DIGITAL REALTY TRUST, INC.,       its sole general partner

 

      By   /s/ Michael F. Foust         Name: Michael F. Foust         Title:
Chief Executive Officer

 

DIGITAL 89TH PLACE, LLC By:   GLOBAL STANFORD PLACE II, LLC,   its member and
manager   By:   DIGITAL REALTY TRUST, L.P.,     its member and manager     By:  
DIGITAL REALTY TRUST, INC.,       its sole general partner

 

      By   /s/ Michael F. Foust         Name: Michael F. Foust         Title:
Chief Executive Officer

 

DIGITAL RESTON, LLC By:   DIGITAL ABOVE, LLC,   its sole member and manager  
By:   DIGITAL SERVICES, INC.,     its sole member and manager

 

      By   /s/ Michael F Foust         Name: Michael F. Foust         Title:
Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL ABOVE, LLC By:  

DIGITAL SERVICES, INC.,

its sole member and manager

 

  By   /s/ Michael F. Foust     Name: Michael F. Foust     Title: Chief
Executive Officer

 

DIGITAL CHELSEA, LLC By:   DIGITAL ABOVE, LLC,   its sole member and manager  
By:   DIGITAL SERVICES, INC.,     its sole member and manager

 

    By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL VIENNA, LLC By:   DIGITAL ABOVE, LLC,   its sole member and manager  
By:   DIGITAL SERVICES, INC.,     its sole member and manager

 

    By   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL WALTHAM, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and manager
  By:   DIGITAL REALTY TRUST, INC.,     its sole general partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL MIDWAY, L.P. By:   DIGITAL MIDWAY GP, LLC,   its general partner and
manager   By:   DIGITAL REALTY TRUST, L.P.,     its member and manager     By:  
DIGITAL REALTY TRUST, INC.,       its sole general partner

 

      By:   /s/ Michael F. Foust         Name: Michael F. Foust         Title:
Chief Executive Officer

 

DIGITAL 21110 RIDGETOP, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:   DIGITAL REALTY TRUST, INC.,     its sole general partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL 3011 LAFAYETTE, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:   DIGITAL REALTY TRUST, INC.,     its sole general partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL ASHBURN CS, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager   By:   DIGITAL REALTY TRUST, INC.,     its sole general partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

GIP STOUGHTON, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and manager  
By:   DIGITAL REALTY TRUST, INC.,     its sole general partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

DIGITAL ARIZONA RESEARCH PARK II, LLC By:   DIGITAL REALTY TRUST, L.P.,   its
member and manager   By:   DIGITAL REALTY TRUST, INC.,     its sole general
partner

 

    By:   /s/ Michael F. Foust       Name: Michael F. Foust       Title: Chief
Executive Officer

 

Signature Page